DETAILED ACTION
This action is in reply to the submission filed on 2/3/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claim 1 are acknowledged.
Claims 1-7 are currently pending and have been examined under the effective filing date of 8/9/2019.
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. Examiner submits Abhishek to teach the added features in the amended claims of recognizing a pickup or drop off event by a shopper and flagging discrepancies as possible fraud.  Further, the additions from the specification do not overcome the 101 rejection as detecting the movement of shoppers can be done by the human mind.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and their dependent claims 2-7 respectively, recite a system for analyzing video streams and identifying items picked up or dropped off between regions monitored and tracked in images of the at least one video stream; collecting transaction data; comparing the detected activity with the transaction data and detecting discrepancies between the activity and the scan activity recorded in the transaction data based on the portion of the transaction data and based on whether the particular item was picked up or dropped off within the particular region; and flagging each discrepancy as potential ticket switching or a potential missed scan. Additionally, claim 3 recites extracting imagery of items as they are picked up and dropped off; determining if the imagery of the items picked up matches the imagery of the items dropped off. Further, Claim 4 recites obtaining the associated SKU of the product from the data source; obtaining an item model associated with the SKU; and comparing the extracted item imagery with the item model. These limitations are directed to the abstract idea of a mental process, including an observation, evaluation and judgment; and fundamental economic principles or practices, i.e. mitigating risk. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of cameras, scanner device, data source, a computer device comprising a processor and non-transitory computer-readable storage medium which comprises executable instructions  for the processing a video, data and other information sources, video streams, and stereoscopic cameras individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Additionally, claims 5-7 recite modulating the activity in the video according to distance of the activity from the point of sale; wherein the modulation is performed by simulating depth of focus from the original imagery and a disparity map extracted from a stereoscopic camera; and wherein the modulation serves to mask the video in such a way as to preserve detail in one part of the scene but to eliminate detail in others.  Claims 5-7 serve to limit the modifying steps of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.)
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the reasons mentioned above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zakirov et al. (Pub. No. US 2019/0069695 A1) in view of Abhishek (Pub. No. US 2019/0244161 A1.)
Regarding Claim 1, Zakirov discloses a system for the detection and prevention of loss at a retail checkout, the system comprising: 
at least one camera embedded in, situated near, or proximal to a scanner device installed at the point of sale, (Zakirov ¶0005; cash register; the camera is designed to display images of the goods in the basket for the cashier at the cash register to determine the emptiness of the basket)
a data source of transaction data,  (Zakirov ¶0009; system contains information about the user's account, this information containing the user account ID and the transaction identifier)
analyzing the at least one video stream received from the at least one camera and (Zakirov ¶0014; server is configured to receive and analyze information from said cameras and a payment terminal.)
detecting activity associated with scan activity from the scanner, and wherein the scan activity of the scanner generates a portion of the transaction data; (Zakirov ¶0025; information received from the cameras that identify the goods)
collecting transaction data from the data source, (Zakirov ¶0009; system contains information about the user's account, this information containing the user account ID and the transaction identifier)
Zakirov does not teach, but Abhishek does teach: 
a computer device comprising processor and non-transitory computer-readable storage medium; (Examiner notes Zakirov ¶0009; one or more processors and ¶0014; server) (Abhishek ¶0059; device can include storage/memory 724, a processor)
the non-transitory computer-readable storage medium comprises executable instructions; and (Abhishek ¶0062; Data, such as computer-readable instructions and/or user-related data, can be stored on storage, such as storage that can be internal or external to the device. The storage can include any one or more of volatile or non-volatile memory)
the executable instructions executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform operations comprising: (Abhishek ¶0062; Processing capability can be provided by one or more processors that can execute data in the form of computer-readable instructions to provide a functionality.)
identifying items picked up and dropped off between regions monitored and tracked in images of the at least one video stream; (Abhishek ¶0014; cameras 114 can be used to determine which user (e.g., user 122(1) or user 122(2)) picked up the tagged item 108(4) in this example) and whether the user kept the tagged item or replaced it.)
wherein the activity detected in the images indicating that a particular item was picked up or dropped off within a particular region; and (Abhishek ¶0017; An action can be taken based upon the user's possession of the items 102 from the first location to the second location. For instance, the user 122(1) can be deemed to want to purchase the items 102 in their possession at the second location. The items 102 in the user's possession can be verified at the second location.)
comparing the detected activity with the transaction data and detecting discrepancies between the detected scan activity and the scan activity recorded in the transaction data based on the portion of the transaction data and based on whether the particular item was picked up or dropped off within the particular region; and (Abhishek ¶0017; listing 132 of the tagged items can be provided to the user, such as on displays 134. The user can verify the listing 132. The user can then be charged for the possessed (and verified) items 102,) (Abhishek ¶0067; the ID tagged inventory item comprises an RFID tagged inventory item and the ID sensors of the set of ID sensors comprise RFID antennas)
flagging each of the discrepancies within the transaction data as potential ticket switching or a potential a missed scan. (Abhishek ¶0034; if the item location information indicates that the item left the inventory control environment at a specific time, but no one paid for the item, this information can be used to identify system shortcomings (e.g., someone had it in their cart but the system failed to charge them for it). Alternatively, an individual user, such as a shopper or an employee may have taken active measures to leave without paying for the item.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Zakirov with the known technique of image analysis in Abhishek because applying the known technique would have yielded predictable results and resulted in an improved system by allowing better tracking of a user’s interaction with items. (Abhishek ¶0034; item location information can be used to curtail nefarious behavior.)

Regarding Claim 2, Zakirov as modified by Abhishek discloses the system of claim 1, wherein at least one camera is a plurality of cameras, wherein detecting activity takes place across the plurality of cameras. (Zakirov ¶0024; cameras can be configured to determine the depth of field)

Regarding Claim 3, Zakirov as modified by Abhishek discloses the system of claim 1, wherein detecting discrepancies further comprises: 
extracting imagery of items as they are picked up and dropped off, (Zakirov ¶0014; The camera is installed on the device for collecting goods and is designed to read a visual image of the goods and track its movement after scanning the barcode.)
determining if the imagery of the items picked up matches the imagery of the items dropped off. (Zakirov ¶0025; server checks and processes the information received, namely, whether the bar code received by the scanning mobile device that reads the barcode matches with the visual image obtained from the cameras.)

Regarding Claim 4, Zakirov as modified by Abhishek discloses the system of claim 1, wherein detecting discrepancies further comprises extracting imagery of items as they are picked up and dropped off, 
obtaining the associated SKU of the product from the data source, (Zakirov ¶0016; scans the barcodes of the selected goods)
obtaining an item model associated with the SKU, (Zakirov ¶0020; product identification system in the self-service store includes a mobile device (for example, a scanner, phone, or tablet) that is capable of scanning a barcode from the goods)
comparing the extracted item imagery with the item model. (Zakirov ¶0025; server checks and processes the information received, namely, whether the bar code received by the scanning mobile device that reads the barcode matches with the visual image obtained from the cameras.)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zakirov et al. (Pub. No. US 2019/0069695 A1) in view of Abhishek (Pub. No. US 2019/0244161 A1) and in further view of Stout et al. (Pub. No. US 2020/0005385 A1).
Regarding Claim 5, Zakirov as modified by Abhishek discloses the system of claim 1. Modified Zakirov does not, but Stout does disclose wherein activity in the video is modulated according to distance of the activity from the point of sale. (Stout ¶0018; use said depth data to determine a background contained within the frame wherein the processor then placing a binary mask over said background so as to block out unnecessary imagery in the camera's field of view)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Zakirov with the known technique of software masking in Stout because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customer privacy and enhanced object recognition.

Regarding Claim 6, Zakirov as modified by Abhishek and Stout discloses the system of claim 5, wherein the modulation is performed by simulating depth of focus from the original imagery and a disparity map extracted from a stereoscopic camera. (Stout ¶0018; depth sensing camera finding a focal point within a frame, a processor configured to retrieve depth data from the corresponding area in the frame where the focal point is located, the processor configured to use said depth data to determine a background contained within the frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Zakirov with the known technique of software masking in Stout because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customer privacy and enhanced object recognition.

Regarding Claim 7, Zakirov as modified by Abhishek and Stout discloses the system of claim 5, wherein the modulation serves to mask the video in such a way as to preserve detail in one part of the scene but to eliminate detail in others. (Stout ¶0018; use said depth data to determine a background contained within the frame wherein the processor then placing a binary mask over said background so as to block out unnecessary imagery in the camera's field of view)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Zakirov with the known technique of software masking in Stout because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customer privacy and enhanced object recognition.

Claim Objections
Claim 1-7 are objected to because of the following informalities in the independent claim: word tenses possibly not matching (a computer device comprising processor and non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprises executable instructions) and unclear wording (flagging each of the discrepancies within the transaction data as potential ticket switching or a potential a missed scan). Appropriate correction is required.

Conclusion
Pertinent prior art made of record but not relied upon in this action includes: Venetianer, Video verification of point of sale transactions. Venetianer teaches combining video data with POS information to create a loss prevention tool.  Goncalves (Patent No. US 7,909,248 B1) teaches a self checkout with visual recognition.  Applicant is respectfully suggested to carefully review these references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629